Exhibit 99.2 FINAL TRANSCRIPT Thomson StreetEvents Conference Call Transcript BIG - Q3 2007 Big Lots, Inc. Earnings Conference Call Event Date/Time: Nov. 30. 2007 / 8:00AM ET Thomson StreetEvents www.streetevents.com Contact Us 1 © Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. FINAL TRANSCRIPT Nov. 30. 2007 / 8:00AM ET, BIG - Q3 2007 Big Lots, Inc. Earnings Conference Call CORPORATE PARTICIPANTS Tim Johnson Big Lots, Inc. - VP of Strategy Planning and IR Steve Fishman Big Lots, Inc. - Chairman and CEO Joe Cooper Big Lots, Inc. - SVP, CFO CONFERENCE CALL PARTICIPANTS John Zolidis Buckingham Research - Analyst David Mann Johnson Rice & Co. - Analyst Peter Keith Piper Jaffray - Analyst Charles Grom JPMorgan Chase & Co. - Analyst Jeff Stein KeyBanc Capital Markets - Analyst PRESENTATION Operator Ladies and gentlemen, welcome to the Big Lots third-quarter 2007 teleconference. During this session, all lines will be muted until the question-and-answer portion of the call. (OPERATOR INSTRUCTIONS) At this time, I would like to introduce today's first speaker, Vice President of Strategic Planning and Investor Relations, Tim Johnson. Tim Johnson - Big Lots, Inc. - VP of Strategy Planning and IR Thanks, Brandy. Thank you, everyone, for joining us for our third-quarter conference call. With me here in Columbus today are Steve Fishman, our Chairman and CEO, Joe Cooper, Senior Vice President and Chief Financial Officer, and Chuck Haubiel, Senior Vice President and General Counsel. We appreciate you joining us this morning a little earlier than normal. Before we get started, I'd like to remind you that any forward-looking statements we make on today's call involve risks and uncertainties and are subject to our Safe Harbor provisions as stated in our press release and our SEC filings, and that actual results can differ materially from those described in our forward-looking statements. As you can see from our earnings release this morning, our results include both continuing and discontinued operations. The discontinued operations activity in the third quarter of fiscal 2007 and 2006 reflects the 130 stores closed in January of 2006 and KB Toys related matters as described in our Form 10-K. Given the amount is immaterial and we do not view the discontinued operations as relevant to the ongoing operations of the business, the balance of our prepared comments will be made on results related to continuing operations. With that, I would like to turn it over to Steve. Steve Fishman - Big Lots, Inc. - Chairman and CEO Thomson StreetEvents www.streetevents.com Contact Us 2 © Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. FINAL TRANSCRIPT Nov. 30. 2007 / 8:00AM ET, BIG - Q3 2007 Big Lots, Inc. Earnings Conference Call Good morning, everybody. During the third quarter, we continued to execute the Big Lots WIN strategy, a strategy focused on operating profit growth. Our operating profit dollars and our EPS for the third quarter were records for this business in a very challenging retail environment. While the top line performance was soft, we stayed focused on what was within our control and drove profitable sales. We didn't overreact with crazy promotions or give away the store for the sake of a comp. In fact, our gross margin dollars per foot and gross margin rate were actually up for the quarter due to better markup and lower inbound freight costs, each of which are initiatives that we have been focused on throughout the year. From a top line perspective, our third-quarter comps were down 0.5% against our best quarterly comp last year, when comps were up 5.8%. During Q3, some of the areas of the store continued to perform, categories such as Consumables, Furniture, and parts of Hardlines. But business was tougher in other areas like Toys, Home, and fall Seasonal. If you are in this business long enough, you'll come across difficult times and sometimes things you cannot necessarily control. Do we like that our comps are soft and not as strong as the first half of this year? No. Do I think we have great values in our store? Yes, in most categories. But I'm a firm believer that you take a look at your own execution first. In a couple of categories, we still have some work to do and some changes will need to be made. But I also believe that the environment is such right now that it's tough for anyone to drive meaningful top line growth, whether you are high-end retail, department stores, specialty stores, discount stores, it's just too pervasive right now to say that the macro environment is not impacting retail. On a regional basis, our performance was strongest in the Central region with the Western and Southeastern regions, or really California and Florida, lagging the Company average. From a demographic standpoint, I know that there are still those of you who believe that we only have a low income customer, but it's just not true. We have higher-income stores and lower-income stores, and we continue to see very little disparity in comps between those stores. Shifting from comps to inventory management, we ended the third quarter with $990 million, or an increase of 2% per store compared to a year ago. The increase was concentrated in holiday, or giftable categories, to support the "9 Weeks of Christmas". Although inventories were a little higher than we would have liked at the end of the third quarter, we remain relentless at making sure our inventories will be clean and current after the holiday and that our stores and distribution centers remain fluid. Moving away from the third quarter, I want to update you on a couple of strategic initiatives. First, we finished our store retrofit program in Q3. It totaled 70 stores principally in California. The purpose of the retrofit was to get more merchandise out on the selling floor and better allocate square footage to key categories. In approximately half of these stores, we created enough space to move to a full-size furniture department. We learned a lot about how to best execute the retrofit, and any future activity will hinge on our ability to ensure there is enough space to expand furniture. We will continue to evaluate sales and profitability of this initiative through the holidays before making a decision on next year. Next, the rollout of our new point-of-sale register system has gone very well this year. At the end of Q3, we were up and running in about 700 stores. We're taking a break during the holiday season and will start back up in January with the balance of the chain to be completed by mid-2008. Also from a strategic standpoint, we are starting to see a small amount of movement or flexibility in the commercial real estate market. We've opened a total of 7 new stores this year, and we will be closing fewer stores than originally planned at the end of the year, somewhere in the neighborhood 30 total closings for the year, compared to what we thought could be as high as 45 or 50 at one point. We were able to negotiate favorable lease terms in a number of stores that we had originally thought we would ultimately close. Additionally, as we look at new stores, we have more new stores in the pipeline for next year, 2008, than we had at this time last year for 2007. Again, this is a very small change and we would not want you to walk away thinking that all of a sudden we will be growing our store base. But in our view, it is a positive for the business. All along, we have wanted more stores, but contrary to some of the fiction that has been written about us, our business and the four-wall models of our stores cannot support the rent that is being demanded in certain markets or locations. If we cannot invest in a new store and generate an acceptable return, we absolutely will not sign the deal. For the last two years, we've said that, in order to open more stores, that our productivity has to improve, which it has, and we expect it will continue. Also, the real estate markets and rents need to be more appealing. We may be starting to see the second piece of the equation start to change, ever so slightly. Thomson StreetEvents www.streetevents.com Contact Us 3 © Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. FINAL TRANSCRIPT Nov. 30. 2007 / 8:00AM ET, BIG - Q3 2007 Big Lots, Inc. Earnings Conference Call Since the day I walked in here, we said we were going to manage this business for the long-term, and that's what we've done and will continue to do, even if the landscape is difficult in 2008. Over the last two years, we've examined almost every aspect of our business, from merchandising and merchandise processes to marketing, to real estate, to the cost structure of the business. The outcome is we have a business that is not dependent on new stores to drive net income growth. We have a model that has a very low SG&A leverage point. Look at this year alone 150 basis points or so of leverage on a 2% comp. That leverage point has to be below 0. Now, a 0% comp to leverage SG&A is not sustainable; we all know that. But you have to believe that, from where we are today, that it stays relatively low, looking into the future. We have a model that generates significant amounts of cash, $225 million worth of cash flow this year from a company with a market cap in the neighborhood of $2 billion. We have a model that makes meaningful amounts of money now in all four quarters $29 million in the first quarter, $22 million in the second quarter, $14 million in Q3, and somewhere between $75 million and $80 million in Q4, based on our guidance. Gone are the days when we made all of or more than 100% of our annual net income in the fourth quarter. Last year, Q4 was approximately 80% of the year's net income. This year, almost half of our net income for the year is estimated to be earned in the first three quarters with a little over half coming in Q4. We have a business that will have returned almost $750 million to shareholders through repurchase activities over the last two years and have another $150 million authorized and ready to invest if the opportunity presents itself. If times are going to be challenging for the balance of this year and into next year, we like our model and how it positions us for the future. Joe? Joe Cooper - Big Lots, Inc. - SVP, CFO Thanks, Steve, and good morning, everyone. For the third quarter of fiscal 2007, we reported income from continuing operations of $14.4 million or $0.14 per diluted share, compared to income from continuing operations of $1.8 million or $0.02 per diluted share a year ago. As a reminder, last year's result included a $6.1 million after-tax litigation charge that reduced earnings by $0.05 per diluted share. Absent those charges, our third-quarter income from continuing operations last year was $7.9 million, or $0.07 per diluted share. This year's Q3 result of $0.14 per share was slightly above the high end of our guidance, which called for earnings of $0.09 to $0.13 per share. If you were looking at the high end of our guidance, the favorability resulted from, first, a gross margin rate that was 40 basis points higher than last year contributed $0.02 of favorability. Second, we were able to generate SG&A leverage on a -0.5% comp. This operating leverage was partially offset by softer-than-expected sales, particularly in the Toys, Home, and fall Seasonal categories. Sales for the third quarter were $1.031 billion, a decrease of 1.8% over the prior year. Operating profit for the third quarter was $22.7 million or 2.2% of sales, compared to operating profit last year of $2.3 million or 0.2% of sales. Keep in mind, the litigation charges from last year rolled through SG&A and operating profit. Absent those charges, which totaled $9.7 million on a pre-tax basis, operating profit would have been $12.0 million or 1.1% of sales. So, the operating profit of the business nearly doubled on a slightly negative comp, due to both gross margin improvement and significant SG&A leverage. Gross margin dollars increased 2% per store. The third-quarter rate of 40.0% was 40 basis points higher than last year's rate of 39.6%, due to improvements in IMU rate and lower freight costs, partially offset by slightly higher markdowns, as a percent of sales, due to the -0.5% comp. Excluding the $9.7 million of litigation charges from a year ago, SG&A dollars per store were down approximately 1% with the SG&A rate of 37.8% approximately 60 basis points lower than last year. Leverage for the quarter was achieved primarily through store and distribution center efficiencies, lower insurance claims as a result of strategic initiatives implemented this year, and lower depreciation expense. These areas of leverage were partially offset by certain expenses that are more fixed, or subject to inflationary costs, and as such do not leverage on a slightly negative comp. Net interest income was $0.3 million for the quarter, a $0.5 million improvement compared to last year, due to the Company's improved operating performance and inventory management, partially offset by the use of cash to opportunistically repurchase stock during the year. Our tax rate for the third quarter of fiscal 2007 was 37.7%, which was within our annual range of 37% to 38%. Turning to the balance sheet, our total inventory ended the quarter at $990 million compared to $995 million last year, or a plus 2% on a per-store basis. Thomson StreetEvents www.streetevents.com Contact Us 4 © Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. FINAL TRANSCRIPT Nov. 30. 2007 / 8:00AM ET, BIG - Q3 2007 Big Lots, Inc. Earnings Conference Call Cash flow, which we define as cash provided by operating activities less cash used in investing activities, was $71 million of cash outflows for the third quarter, compared to $51 million of cash outflows last year. The variance to the prior year is primarily due to timing differences of inventory flow. As you may recall, we started the quarter significantly lower than last year, and throughout the third quarter, we built inventory to more normal levels, particularly in Consumables. Additionally, our CapEx was higher than last year due to our POS rollout. Partially offsetting the inventory build and higher CapEx was higher net income year-over-year. We ended the third quarter with debt of $139 million, compared to debt of $36 million last year. The increase of $103 million relates primarily to share repurchase activity and capital investments in the business, partially offset by higher net income, faster inventory turns, and higher AP leverage due to improving vendor terms. Capital expenditures totaled $19.6 million for the third quarter, up $8.6 million to the third quarter of last year. Depreciation expense for the quarter was $21.3 million or $3.7 million lower than last year. During the third quarter, we opened 4 new stores and closed 5 stores, leaving us with 1368 stores and total selling square footage of 29.2 million. In regards to our 2007 share repurchase program, during the third quarter of fiscal 2007, the Company purchased 6.1 million shares in open-market transactions for a total investment of $153 million at a weighted average price of $25.11 per share. Since then, through November 29, the Company has invested $106 million and purchased 5.1 million shares at a weighted average price of $20.75, leaving approximately $12 million available of the $600 million authorized by the Board of Directors under the 2007 repurchase program. Program-to-date, as of November 29, 2007, assuming the completion of the GSR, the Company has invested $588 million and purchased 22.4 million shares, or approximately 20% of its shares outstanding at the beginning of the year, at a weighted average price of $26.32. The Company expects to complete the 2007 repurchase program in the first week of December. Moving onto guidance for the fourth quarter, we now expect that comp-store sales will be slightly negative compared to our prior guidance of 1% to 3% increase. The change is principally related to continued softness in our Toys and Home merchandise categories, and also a slow start to our Trim-a-Tree business. Each of these are higher-margin categories for us, so there will be a mix impact on the quarter. Additionally, we will take the markdowns necessary to ensure we turn inventory and s on what we are investing in at the time and what the return on that investment will be. Charles Grom - JPMorgan Chase & Co. - Analyst I got you. Okay, thanks very much. Operator Jeff Stein, KeyBanc Capital Markets. Jeff Stein - KeyBanc Capital Markets - Analyst Back to the question, Joe, for a moment, on SG&A leverage what kind of comp next year, based on the way you see your cost structure laying out, what kind of comp next year do you need to lever SG&A? Joe Cooper - Big Lots, Inc. - SVP, CFO Well, in the prepared remarks, Jeff, it's a good question; we've certainly modeled that. But what we said is, this year, it's about 0. What our remarks were is that, in the near-term, we would expect it to stay low, but we're not commenting specifically what that SG&A leverage point would be right now. Jeff Stein - KeyBanc Capital Markets - Analyst Okay, fair enough. Steve, you mentioned that furniture has stayed strong but that the mix has changed somewhat. I'm wondering if you could just comment a little bit more regarding what has changed there. Steve Fishman - Big Lots, Inc. - Chairman and CEO It's not what I would consider to be insignificant, but I would be more than happy to comment on it. You know, the upholstery part of our business has just been incredibly strong for a three-year period. We've gone quarter after quarter after quarter after quarter and we've seen a little bit of a slow-up in that piece of the business. Thomson StreetEvents www.streetevents.com Contact Us 13 © Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. FINAL TRANSCRIPT Nov. 30. 2007 / 8:00AM ET, BIG - Q3 2007 Big Lots, Inc. Earnings Conference Call On the other hand, we've had two parts of the business that were not as strong as I wanted them to be. One was RTA, and we worked very hard on that, and we've seen some real positive things happen on that piece of the business. We had a really nice third quarter and hopefully things will continue there. The other piece we've had a really difficult time with is predominantly case goods, although case goods is mostly bedroom, but it also includes, in the buying responsibility, dining and barstools and accessories. We've worked really hard on that part of the business and have a new management team in there that we're really seeing some great things out of that part of the business. So we are really unbelievably excited about that piece, that it just continues to move on and on and on and on. The only reason, in our opinion, upholstery may have slowed up slightly is newness and freshness. Our customer demands and expects newness and freshness, and we're going to do whatever it takes to make some changes there. But I have to tell you, I want to quantify it; it's not what I consider to be a huge problem. It's just not running at the same vibrate pace as it's been running for the last 36 months. Jeff Stein - KeyBanc Capital Markets - Analyst I got you. Can you comment also on Home, in terms of what areas of the Home have been weak and what corrective measures you've been taking there and when that area would be expected to be reset and hopefully ready for better results? Steve Fishman - Big Lots, Inc. - Chairman and CEO Well, I won't say reset because we're not a traditional retailer. Remember that, Jeff. So it's all about the newness and the excitement and the deals. I will speak to different pieces of the business. The domestics part of the business has actually been stronger than the rest of the parts of the business, and although as not a strong as I would like it to be, it continues to lead the way. The difficulty has really been in the housewares area, and the decorative accessories area, and picture frame area. We're working very, very hard with a new, talented merchandising organization there that probably just hasn't had the opportunity yet to get their feet on the ground and effectively get changed the way would like it. I mean, we've got some real good things that they were able to do quickly in their new responsibilities for the fourth quarter, and I think there's some exciting things you would find in the store on an individual basis. But I think it's going to be the spring to the summer before we see something happening. Look. We all have heard the same thing. The Home business has been challenged for a little while. We weren't as challenged as some of the other people were, and now we're starting to feel that effect. But we're taking a look at ourselves there, so it's cookware, housewares, decorative accessories. Jeff Stein - KeyBanc Capital Markets - Analyst I got you. Thank you very much. Operator Ladies and gentlemen, a replay of this call will be available to you with the hour. You can access the replay by dialing 1-800-207-7077 and entering PIN number 5878. (Operator repeats numbers) Ladies and gentlemen, this concludes today's presentation. Thank you for your participation. You may now disconnect. Thomson StreetEvents www.streetevents.com Contact Us 14 © Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. FINAL TRANSCRIPT Nov. 30. 2007 / 8:00AM ET, BIG - Q3 2007 Big Lots, Inc. Earnings Conference Call DISCLAIMER Thomson Financial reserves the right to make changes to documents, content, or other information on this web site without obligation to notify any person of such changes. In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-looking statements regarding a variety of items. Such forward-looking statements are based upon current expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any forward-looking statement based on a number of important factors and risks, which are more specifically identified in the companies' most recent SEC filings. Although the companies mayindicate and believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements will be realized. THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATIONPROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS. © 2005, ThomsonStreetEvents All Rights Reserved. Thomson StreetEvents www.streetevents.com Contact Us 15 © Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial.
